Citation Nr: 1443960	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  08-06 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a disability rating in excess of 30 percent for an adjustment/mood disorder with major depressive features (acquired psychiatric disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel




INTRODUCTION

The Veteran served on active duty from October 1971 to October 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
January 2007 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida, which continued the Veteran's
30 percent rating for an adjustment/mood disorder with major depressive features.

Following a May 2012 remand, the Board denied the Veteran's claim in a March 2013 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2014 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the March 2013 decision as to that issue.  The Court granted the JMR in a February 2014 Order.  The issue returns to the Board for further consideration.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected adjustment/mood disorder with major depressive features is productive of symptoms consistent with the effects of those such as anxiety and mild memory loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the Veteran's service-connected adjustment/mood disorder with major depressive features have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9435 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.

Here, the duty to notify was satisfied by a letter dated October 2006, which was sent prior to the January 2007 rating decision.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained service treatment records and VA treatment records.

The Veteran was afforded VA compensation and pension examinations germane to his claim on appeal in June 2006, January 2007, and May 2012.  These examinations were adequate because the examiners based their opinions upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Additionally, the VA examinations of record fully describe the functional effects caused by the Veteran's disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The claim was remanded by the Board for additional development in May 2012.  There has been substantial compliance with the Board's remand directives, insofar as VA requested and obtained additional treatment records, and provided the Veteran with a new examination in May 2012.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, service connection was granted for adjustment disorder with depressed mood and a 30 percent rating was assigned under 38 C.F.R. § 4.130, Diagnostic Code 9435, effective January 27, 2005.  The Veteran filed his current claim for an increased rating in October 2006 and, in the January 2007 rating decision currently on appeal, the RO continued the Veteran's 30 disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9435.

The Veteran's adjustment/mood disorder with major depressive features has been evaluated under the General Rating Formula for Mental Disorder.  38 C.F.R. § 4.130, DC 9435.  Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Code 9435 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Following a review of the evidence of record, the Board finds that a continuation of the Veteran's 30 percent rating for an adjustment/mood disorder with major depressive features is warranted.  In reaching this decision, the Board has reviewed the evidence of record, to include VA treatment and examination reports, and lay statements.

At his June 2006 VA examination, which predates the Veteran's October 2006 claim but warrants consideration pursuant to 38 C.F.R. § 3.400(o)(2), the Veteran reported having stopped working as a restaurant cook in October 2004 because he could not deal with people talking all the time, and because he forgot orders and became very irritable.  He reported that he really does not have any friends, and does not socialize much.  He stated that he has been dating someone for two months, and enjoys doing arts and crafts, spending time with his dog, reading, helping his sister, going to the gym, and cooking.  The VA examiner found that the Veteran had a dysphoric mood, a full and reactive affect, normal thought content and processes, no evidence of delusions or hallucinations, no inappropriate behavior, no suicidal or homicidal ideation, no evidence of gross memory loss or impairment, and normal speech.  The VA examiner assigned a GAF score of 58.

At his January 2007 VA examination, the Veteran reported experiencing worsening depression, concentration, and attention span.  He also reported feeling restless and anxious when he is about to sleep.  He stated that he had returned to working as a cook, and was having problems dealing with stress.  He reported feeling paranoid, and that "he is being watched."  He also reported getting easily frustrated and irritable when he cannot focus on his job, leading to mistakes.  He reported that he has no friends and no social life.  He reported having difficulty following orders and grasping concepts.  He reported having problems with his short-term memory.  The VA examiner found that the Veteran appeared somewhat sad and withdrawn, and downcast.  The VA examiner further found that the Veteran's depression resulted in impaired social and industrial functioning, limited relationships, and cognitive deficits.  The VA examiner assigned a GAF score of 50 to 52.

At his May 2012 VA examination, the Veteran reported that people "look at me different" at work, but that he has no difficulties in his job performance, and that he had been working at his job for 11/2 years, after completing his associate's degree.  The VA examiner observed that:

[The Veteran] stated that he cannot interact with people at all due to his anxiety.  However, not only does the [Veteran] maintain gainful employment, but I observed him interacting with the clerk at the medical center sitting comfortably, laughing, leaning across the desk and asking questions while being quite a[t] ease.  His demeanor during the examination of little eye contact, verbally hesitant, etc., was in contrast to his behavior in the general clinic where he was at ease and enjoying socializing.

The May 2012 VA examiner concluded that the Veteran has anxiety and mild memory loss, with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or with symptoms controlled by medication.  The VA examiner assigned a GAF score of 60.

In addition to the foregoing, the Veteran's VA treatment records include a July finding that the Veteran's self-esteem had improved with meeting people; a July 2009 finding that the Veteran presented to his group with a bright affect and pleasant mood; and the assignment of multiple GAF scores throughout the pendency of the claim, including 55, 57, 65, and 70 in August 2007, March 2008, July 2008, and July 2009.

The lay evidence includes the Veteran's January 2006, June 2008, and December 2012 statements that he experiences major depression, problems sleeping, non-social behavior, trouble relating to others, "ingestive problems," night sweats, flashbacks, anxiety, drug and alcohol abuse, irritability, argumentative, depression, stress, flattened affect, and speech disturbance.

The lay evidence also includes a May 2008 statement from the Veteran's sister, who wrote that the Veteran does not "have the mental/physical abilities to work in a stressful environment," and could not follow simple direction or perform basic recall of information when working with her.

The lay evidence also includes a May 2008 statement from the Veteran's former employer, P.A.B., who had met him through his aforementioned sister.  Ms. P.A.B. wrote that the Veteran "became anxious and hurried the [house painting] project along," and appeared "nervous and agitated" when people were in the rooms that he was painting.  She added that he had difficulty handling job stress and that his temperament caused her to limited his interactions with customers.

The lay evidence also includes a June 2008 statement from the Veteran's spouse, M.W., who noted that she and the Veteran had known each other for two years (i.e., since June 2006), and had married in April 2007.  She wrote that the Veteran experiences anger and mood swings, and forgets to bathe.  She stated that the Veteran has been unemployed since they have been together, and that "he cannot cope with the mental and physical stress of the job of cooking."

Based on the evidence of record, the Board finds that the Veteran's adjustment/mood disorder with major depressive features results in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as anxiety and mild memory loss, which the May 2012 VA examiner ascertained.  See 38 C.F.R. § 3.159(a)(1); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board has inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is credible, the Board may properly consider the internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Here, the Board finds that the lay evidence put forth by the Veteran, his spouse, his sister, and his former employer of his sister's acquaintance lacks credibility because it is inconsistent with other evidence of record.  Specifically, the Veteran's ongoing presentations to three separate VA examiners-in June 2006, January 2007, and May 2012-reflect self-reports of irritability and a dearth of friends or socialization.  As the January 2007 VA examiner reported, the Veteran appeared sad, withdrawn, and downcast.  The aforementioned lay statements echo such symptoms.  The May 2012 VA examiner observed that the Veteran again attempted to display a demeanor during the examination of little eye contact and verbal hesitance, which "was in contrast to his behavior in the general clinic where he was at ease and enjoying socializing."  The Board finds that the May 2012 VA examiner's determinations are more credible than the Veteran's demeanor and the aforementioned lay statements based thereon because, unlike the Veteran, the VA examiner has no financial incentive to misrepresent the severity of his condition, but rather has an occupational duty to truthfully report on the Veteran's symptoms.

Moreover, the information from the Veteran's spouse further contradicts the Veteran's lay statements.  At his January 2007 VA examination, the Veteran reported that he had no friends and that he did not socialize.  By contrast, the Veteran's spouse wrote in June 2008 that she and the Veteran had known each other for two years (i.e., since June 2006), and that they had married in April 2007.  The stark contrast between the Veteran's reported symptoms and his actual life events further buttresses the May 2012 VA examiner's conclusion that the Veteran's reported symptoms were incompatible with his actual condition.

Based on the foregoing, the Board finds that the Veteran's reports of the symptoms on which the June 2006 and January 2007 VA examiners relied lack credibility.  It follows that their determinations as to the symptoms and severity of the Veteran's condition warrant no probative weight.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) (the Board must reject medical opinions that are based on incorrect facts).

In reaching these conclusions, the Board has considered the Veteran's assigned GAF scores.  Specifically, the Board has considered that VA examiners and clinicians have assigned the Veteran GAF scores ranging from 50 (see, e.g., January 2007 VA examiner) to 70 (see, e.g., July 2008 treating VA physician).  While a GAF score of 50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job), such general symptoms associated with this GAF score range are inapplicable to this Veteran, who has not reported suicidal ideation, severe obsessional rituals, or frequent shoplifting, and whose reports of having no friends and an inability to keep a job are contradicted by his ability to socialize at the general clinic prior to his May 2012 VA examination, his marriage in April 2007, his earning of an associate's degree during the pendency of the claim, and his employment.

In summary, the Board finds that the May 2012 VA examiner's findings are most probative, and that the Veteran's true symptoms are anxiety and mild memory loss.  38 C.F.R. § 3.159(a)(1).  Such symptoms do not more nearly approximate a rating in excess of 30 percent under the General Rating Formula as they are not of such a severity or frequency as to result in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

Furthermore, they are not of not of such a severity or frequency as to result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  They did not approximate or produce effects of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.

Furthermore, they are not of such a severity or frequency as to result in total occupational and social impairment.  They did not approximate or produce effects of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board notes that the Veteran requested in his May 2007 notice of disagreement that he be assigned separate ratings for his major depression and his adjustment/mood disorder.  However, the Veteran's service-connected adjustment/mood disorder already expressly contemplates major depressive features.  Further, the evidence does not show distinct manifestations under those different diagnoses.  As such, the requested separate ratings would constitute impermissible pyramiding.  38 C.F.R. § 4.14.

Consequently, the benefit of the doubt is not for application because the preponderance of the evidence is against the claim, and entitlement to an evaluation in excess of 30 percent is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated; specifically, the rating criteria expressly contemplate both anxiety and mild memory loss.  Therefore, the Board finds that the rating criteria reasonably describe the disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran and others have frequently reported that he is unemployable because of the severity of his symptoms.  However, the most probative evidence, contained within the May 2012 VA examiner's report, shows that the Veteran has both earned his associate's degree during the pendency of the claim, and has maintained employment for 11/2 years leading up to his most recent VA examination.  Moreover, a treating VA physician explained in December 2007 that the Veteran was not working because he was in school.  Thus, TDIU is not warranted by the record.


ORDER

An evaluation in excess of 30 percent for an adjustment/mood disorder with major depressive features is denied.

REMAND

The Veteran filed a claim for service connection for sleep apnea in December 2011, the claim was denied in a June 2013 rating decision, and the Veteran filed a notice of disagreement in September 2013.  To date, the RO has not issued a statement of the case as to the Veteran's claim for service connection for sleep apnea.

Where, as here, there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issue of entitlement to service connection for sleep apnea.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


